Case 3:20-cv-01372-TAD-KLH Document 38 Filed 12/23/20 Page 1 of 2 PageID #: 239




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                              MONROE DIVISION
 ____________________________________
                                      )
 AARON LARRY BOWMAN                   ) CIVIL ACTION NO:
                                      )
                                      ) 3:20-cv-01372
 vs.                                  )
                                      )
 OUACHITA PARISH SHERIFF’S            ) JUDGE TERRY A. DOUGHTY
 OFFICE, ET AL.                       )
                                      ) MAGISTRATE JUDGE
                                      ) KAREN L. HAYES
 ____________________________________)

                    MOTION TO ENROLL AS COUNSEL OF RECORD


        NOW INTO COURT, through undersigned counsel, comes Plaintiff Aaron Larry

 Bowman, who moves to enroll Ronald S. Haley (#30900) of Haley & Associates, Christopher J.

 Murell (#32075) of the Unglesby Law Firm, and Dedrick A. Moore (#30329) of Dedrick A. Moore

 Attorneys at Law as additional counsel of record in the above-captioned matter.


        WHEREFORE, Plaintiff prays that this Honorable Court allow Mr. Haley, Mr. Murell, and

 Mr. Moore to enroll as additional counsel for Plaintiff in the captioned proceedings.


                                                      Respectfully submitted,

                                                        s/ Donecia Banks-Miley___
                                                      Donecia Banks-Miley (#35641)
                                                      dbmiley@pwblaw.net

                                                      Ronald S. Haley, Jr. (#30900)
                                                      Haley & Associates
                                                      8211 Goodwood Blvd., Suite E
                                                      Baton Rouge, Louisiana 70806
                                                      Telephone: (225) 663-8869
                                                      Fax: (225) 888-900-9771
                                                      Rhaley@ronaldhaleylawfirm.com

                                                      Christopher J. Murell (#32075)
                                                      Unglesby Law Firm
                                                      246 Napoleon Street
                                                      Baton Rouge, Louisiana 70802
                                                      Telephone: (225) 387-0120
                                                      Fax: (225) 336-4355
                                                      Chris@unglesbylaw.com

                                                      Dedrick A. Moore (#30329)
                                                      Dedrick A. Moore
                                                      Attorneys at Law, LLC
                                                      4962 Florida Blvd.
                                                      Baton Rouge, Louisiana 70806
                                                      Telephone: (225) 412-0412
                                                      Fax: (225) 412-0414
Case 3:20-cv-01372-TAD-KLH Document 38 Filed 12/23/20 Page 2 of 2 PageID #: 240




                                          CERTIFICATE

  I hereby certify that a copy of the foregoing pleading was this date electronically filed with the

 Clerk of Court using the Court’s CM/ECF system. Notice of this filing will be sent to all counsel

                   of record by operation of the Court’s electronic filing system.

                    Baton Rouge, Louisiana this 23rd day of December, 2020.

                                      /s/ Donecia Banks-Miley
                                        Donecia Banks-Miley
